DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 12, 2021 has been entered.
 Response to Arguments
Applicant’s arguments, see pages 9-11, filed May 12, 2021, with respect to claims 8, 21, and 27 have been fully considered and are persuasive.  The rejection of February 16, 2021 has been withdrawn. 
Status of the Claims
Claims 1-7, 17-20, and 26 are canceled.  Claims 8-16, 21-25, and 27-31 are present for examination.	Allowable Subject Matter
Claims 8-16, 21-25, and 27-31 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Jun (US 2016/0020303), Yu (US 2018/0158749), Koh (US 2007/0020565), America (US 2006/0040501), Yu (US 2018/0040578), Arnoldussen (US Pat. No. 4,306,773), Knechtel (US 2017/0294351), Whiting (US 2015/0243528), Parker (US 2017/0299960), Erb (US Pat. No. 4,507,159), Lin (US 2011/0260297), Chiang (US 2019/0096821), fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim:	Regarding Claim 8 (from which claims 9-12, and 14-16 depend), forming a redistribution circuit Claim 21 (from which claims 22-25 depend), removing portions of the hard mask layer and the dielectric layer using the photosensitive mask pattern as a mask to form a plurality of second openings having a diameter less than about 5 microns and an aspect ratio ranging from about 4 to about 10 in the dielectric layer to reveal the conductive pillars and simultaneously, and performing a dicing process to the redistribution circuit structure, the planarized insulating encapsulant and the semiconductor dies.	Regarding Claim 27 (from which claims 28-31 depend), etching off portions of the hard mask layer and the underlying dielectric layer using the photosensitive mask pattern as a mask to form second openings in the dielectric layer to expose the conductive pillars and simultaneously etching off the photosensitive mask pattern to expose the underlying hard mask layer, and performing a dicing process to the dielectric layer, the plurality of conductive patterns, the insulating encapsulant and the semiconductor dies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        /STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819